DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “the clamp arrangement is slidable along the formation”, which is a broader statement than recited in the independent claim 1 “a clamp arrangement slidably engageable with the guide formation along the track provided by the guide formation”, as such claim 5 fails to further limit the subject matter recited in claim 1 which recites the slidable engagement of the clamp arrangement with the guide formation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heasley (US 2004/0209224), herein known as Heasley ‘224 in view of Heasley (JP 2004525707 A), herein known as Heasley ‘707.
Regarding claim 1, Heasley ‘224 discloses a dental dam (see figures 6a-f and 7) comprising a substantially planar membrane (isolation rubber dam membrane 100), having; 
at least one locating portion on the membrane (the functional/structural equivalent being seen in figures 6c-f and 7, which shows an aperture within the membrane 100 which surrounds the teeth /gums 35); and 
a guide formation along a major surface of the membrane (the functional or structural equivalent to the intra-arch extended element 74 as seen in figures 6a-f and 7 and discussed in par 75 that extends along the rubber dam membrane extending along the upper surface like a tendon), the guide formation (74) providing a track (cylindrical end attachments 39a/b, see figure 6a) along a surface of the membrane (see figure 6 d-f) ; and 
a clamp arrangement (cervical retraction clamp 510) slideably engageable with the guide formation along the track provided by the guide formation (see figures 6a-f, specifically 6a-b which show the connecting elements 38a/b being attached onto the cylindrical attachment ends 39a/b through insertion as discussed in par 71);
 wherein the clamp arrangement (510) is formed of a shape memory polymer (par 117 discloses the molded parts such as clamps, being made of a memory retaining material plastic).
Heasley ‘224 fails to disclose the membrane being formed of a shape memory polymer.
However, Heasley ‘707 teaches a dental dam (par 18-21 which includes a membrane) which can be composed of a shape memory plastic (par 48 discloses a memory plastic in alternative to the membrane 12). 
As both Heasley ‘224 and Heasley ‘707 disclose a membrane in a dental dam (see figures 18-21 of Heasley ‘707 and figures 5a-b, 6a-f, 7, and 8a-b Heasley ‘224), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the rubber membrane of Heasley ‘224 with one composed of a shape memory plastic as disclosed by Heasley ‘707 to achieve the predictable results of enabling adjustment of the dental dam to the patient. See MPEP 2143. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding to claim 2. Heasley ‘224 further discloses the clamp arrangement (510) is an elongate piece of the shape memory polymer manipulated to form an oral structure engaging member ( the limitation elongate piece being manipulated to form an oral structure engaging member is considered product by process, where the resulting structure is formed into an oral engaging member as seen in figures 6a-f and 7 which is composed of a memory retaining plastic material as disclosed in par 117, applicant is reminded that product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113).
Regarding claim 3, Heasley ‘224 discloses the member (510) includes a pocket region (defined by the area above the tooth/crown 22 defined by the spring element 12), for engaging the oral structure (see figure 6f).
Regarding claim 4, Heasley ‘224 discloses the pocket region includes at least two opposing surfaces biased toward one another (clasp members 14 and 15, which bias towards one another because e of the spring member 12 as disclosed in par 64).
Regarding claim 5, Heasley ‘224 discloses the clamp arrangement (510) is slidable along the formation (via the insert of the cylindrical end attachment 39a/b into the cylindrical bore on the connecting elements 38a/b, discussed in par 71 and seen in figures 6a-b).
Regarding claim 6, Heasley ‘224 discloses the clamp (510) includes an undercut section (connecting elements 38a/b as seen in figure 6A) for receiving the formation to provide slidable engagement of the clamp with the formation (as discussed in par 71).
Regarding claim 7, Heasley ‘224 discloses the locating portion is one of; an aperture through the membrane; a perforated hole through the membrane; a marking on the membrane (see figures 6c-f and 7, which shows an aperture within the membrane 100 which surrounds the teeth /gums 35).
Regarding claim 8, Heasley ‘224/Heasley ‘707 disclose the claimed invention as set forth above in claim 1. The embodiment of figures 6a-f and 7 fails to disclose discloses the formation is a projection formed in the major surface of the membrane, but rather the attachment of the formation to a major surface of the membrane to create a projection (see figures 6c-d). However, the embodiment of figures 8a-b of Heasley ‘707 teaches the formation being a projection formed in the major surface of the membrane (the operative insert 52, as seen in figures 8a-b and discussed in par 81 is embedded in the rubber dam membrane and projects from the membrane).
As both embodiments of figures 6a-f and 8a-b disclose the attachment of the formation to a surface of the membrane to create a projection, it is held it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heasley ‘224 figure 6a-f to be embedded into the membrane in a way that the attachment of the formation to a major surface of the membrane to create a projection as disclosed by figures 8a-b to achieve the predictable results of a singular isolation device which attaches to the patients mouth. 
Regarding claim 9, Heasley ‘224 discloses the formation is a tendon which runs along the major surface of the membrane (to the intra-arch extended element 74 as seen in figures 6a-f and 7 and discussed in par 75 that extends along the rubber dam membrane extending along the upper surface like a tendon).
Regarding claim 10, Heasley ‘224 discloses a frame (42) toward the perimeter of the membrane, wherein the frame retains a substantially planar shape of the membrane (see figures 6c, as discussed in par 64).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heasley ‘224 in view of Heasley ‘707 as applied to claim 1 above, and further in view of Langer et al (US 6,160,084).
Regarding claim 11, Heasley ‘224/Heasley ‘707 disclose a claimed invention as set forth above in claim 1, but fails to disclose the shape memory polymer when manipulated into a shape will retain said shape at a first temperature, and will return to a resting shape at a second temperature.
Langer teaches a shape memory polymer that when manipulated into a shape retains said shape at a first temperature and returns a resting shape at a second temperature (col 3, lines 34-48 discloses an article of manufacture which when shaped at a one temperature and is resettable at a second temperature) for the purpose of enabling materials which are pliable and high in shape recovery at a desired temperature (col 1, lines 30-44). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Heasley ‘224/Heasley ‘707 to have the shape memory polymer when manipulated into a shape will retain said shape at a first temperature, and will return to a resting shape at a second temperature as disclosed by Langer for the purpose of enabling materials which are pliable and high in shape recovery at a desired temperature.
Regarding claim 12 (as best understood), Heasley ‘224/Heasley ‘707 disclose a claimed invention as set forth above in claim 11, but fails to disclose the first temperature and the second temperature are not the same temperatures.
Langer teaches the first temperature and the second temperature are not the same temperatures (col 3, lines 34-48 disclose one temperature above T (trans) and the other below T (trans) for the purpose of enabling materials which are pliable and high in shape recovery at a desired temperature (col 1, lines 30-44). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Heasley ‘224/Heasley ‘707 to have the first temperature and the second temperature are not the same temperatures as disclosed by Langer for the purpose of enabling materials which are pliable and high in shape recovery at a desired temperature.
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Heasley ‘224 fails to disclose the guide formation provides a track along a surface of the membrane and that the clamp arrangement is slidably engaged with the track. However, as set forth above Heasley discloses both a track and the sliding engagement of the clamp with the track of the formation in figures 6a-f. 
Applicant further argues that Heasley ‘707 fails to disclose a shape memory membrane, but rather a rubber membrane with no memory function. The examiner disagrees, as set forth above, Heasley ‘707 sets forth in par 48 an alternative to the polymeric membrane 12 having an alternative in a memory plastic. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/
Supervisory Patent Examiner, Art Unit 3772